*20SUMMARY ORDER
Defendant-appellant Eric Klein appeals from a judgment of conviction and sentence, entered on November 3, 2005, following a jury trial, as well as from several orders denying Klein’s numerous post-conviction motions. Klein was found guilty of one count of conspiracy to commit wire fraud, in violation of 18 U.S.C. § 371, and two counts of wire fraud, in violation of 18 U.S.C. §§ 1343 and 2. The District Court sentenced Klein principally to a term of imprisonment of 51 months, and ordered him to pay restitution in the amount of $819,799. On appeal, Klein argues that (1) the District Court violated his Sixth Amendment right to counsel; (2) the government constructively amended the indictment, or, in the alternative, effected a prejudicial variance between the indictment and the proof offered at trial; (3) the evidence was insufficient to support his convictions; (4) the District Court abused its discretion in admitting other acts evidence pursuant to Federal Rule of Evidence 404(b); (5) the government engaged in an improper cross-examination of Klein; (6) there was prosecutorial misconduct throughout the trial; (7) the District Court improperly instructed the jury in six, separate instances; (8) the District Court’s sentence was unreasonable; (9) the District Court erred in denying Klein’s numerous post-trial motions; and (10) the District Court erred in its August 7, 2007 memorandum and order, which enjoined Klein from filing additional motions in the District Court, without first obtaining the Court’s permission. We assume the parties’ familiarity with the facts and procedural history of the case.
We have carefully reviewed each of Klein’s claims and find them to be without merit. In particular, we note that in light of Klein’s nearly fifty submissions in the District Court following his conviction, we cannot but conclude that the District Court’s injunction barring future filings except with leave of the Court was entirely warranted.
Accordingly, the judgment of the District Court and all orders challenged in this appeal are AFFIRMED, and all of defendant’s pending motions1 are DENIED as moot.

. In July 2008, Klein moved to have a special prosecutor assigned to investigate the office of the United States Attorney because Klein was not timely served with the government's brief. In August 2008, Klein moved to proceed in forma pauperis and for appointment of counsel.